Exhibit 99.3 PDL BioPharma, Inc. Q4 / Year End 2012 March 1, 2013 Following are some of the key points regarding PDLs fourth quarter 2012 financial and business results. Net Income ● Net income for the fourth quarter of 2012 was $49.4 million or $0.34 per diluted share as compared with net income of $38.9 million or $0.24 per diluted share for the same period of 2011. ● Net income for full-year 2012 was $211.7 million, or $1.45 per diluted share as compared with net income of $199.4 million in 2011 or $1.15 per diluted share. 2012 and 2013 Dividends ● We paid $0.15 per share of common stock, or $21.0 million, on December 14, 2012, to our stockholders of record on December 7, 2012, as part of our regular, quarterly dividend policy for 2012. ● In January 2013, PDL announced that its board of directors declared that the regular, quarterly dividends to be paid to its stockholders in 2013 will be $0.15 per share of common stock. The $0.15 dividends will each be paid on March 12, June 12, September 12 and December 12 of 2013 to all stockholders who own shares of PDL on March 5, June 5, September 5 and December 5 of 2013, the record dates for each of the dividend payments, respectively. Updates on Approved Royalty Bearing Products Avastin ® ( bevacizumab) : ● On January 30, 2013, Roche reported that 2012 worldwide sales increased by 6% over 2011 sales on a constant exchange basis. o In EU, higher sales were driven by the launch in ovarian cancer, and increased market share in lung cancer and breast cancer. o In Japan, higher sales were driven by increased uptake in colorectal cancer, non-small cell lung cancer and metastatic breast cancer. ● On November 16, 2012, Genentech/Roche announced that the EUs CHMP adopted a positive opinion regarding the use of Avastin in second line metastatic colorectal cancer. o A similar application has been granted priority review by the FDA in US. o Avastin is already approved for first line treatment of metastatic colorectal cancer in US and EU. ● On November 19, 2012, Genentech/Roche reported additional details from a Phase 3 trial in patients with newly diagnosed glioblastoma that showed that treatment with Avastin plus radiation and chemotherapy increased progression-free-survival by 36% compared to radiation and chemotherapy. o Avastin is already approved for second line treatment of glioblastoma in US and EU. ● On February 7, 2013, the National Institutes of Health announced that a trial in patients with recurrent and metastatic cervical cancer comparing Avastin plus two chemotherapies against two chemotherapies met its primary endpoint of improving median overall survival by 3.7 months. o Genentech/Roche said that they are analyzing the data to evaluate next steps. Herceptin ® ( trastuzumab) : ● On January 30, 2013, Roche reported that 2012 worldwide sales increased by 11% over 2011 sales on a constant exchange basis. o Much of the growth was seen in US and emerging markets. o Also contributing to the sales growth was increased HER2 testing and further uptake in HER2+ gastric cancer. PDL BioPharma, Inc. Q4 / Year End 2012 March 1, 2013 Lucentis
